Title: To James Madison from Isaac Cox Barnet, 1 May 1801
From: Barnet, Isaac Cox
To: Madison, James


					
						Sir
						Antwerp May 1st. 1803
					
					My last respects were of the 12 & 18th. March. I was honoured on the 18th. Ulto., with your Letter of the 3d. March with my commission as confirmed by the Senate, which, as events have turned, I hope fixes me here and may be a means of satisfying the wishes of my friend Mr. John Mitchell lately appointed by our Envoys to the Commercial agency at Havre.
					I forward the new Bond as required, by this Conveyance to General Muhlenberg for the Signature of my Sureties; and requested its transmission to your Department.
					Inclosed I have the honour to transmit some Documents relative to embezzlement & theft on board the ship Philadelphia by which it appears, that John Jackson & Gustavus Peters, the two mates, are the delinquents, and that they fled before I could have them secured. To these and Copy of Mr. Skipwith’s Letter also inclosed I respectfully beg your reference.
					I should be much gratified by receiving your instructions Sir, for my government in such cases, and to know what charge, if any, is to be made for Drawing up and Copying in the Register so lengthy Interrogatories, whether, since the consular Convention is expired, my Surety is competent to the Duties therein specified, Whether I have a right to go on board Vessels of the UStates in the Ports of my District, to examine witnesses in cases of assault & battery and what measures I can take to prevent the practice, with some Masters & officers in the Merchants-Service, Severely beating and otherwise ill-treating Sailors, and discharging them unjustly—these points I have found myself at a loss to be governed in; and to claim the interference of the Municipal laws would often be, to retard the business of american Merchants, and sometimes subject the delinquents to severer punishment than the laws & juries of the United states would adjudge.
					I must likewise beg your attention to the inclosed copy of my last letter to our Minister Mr. Livingston—(which being pressed for time I am constrained to send in this State)  It is on the subject of a vessel lately arrived, whose case is therein fully explained. The Minerva of Wilmington, N. Ca. Captn. Ford therein alluded to, is a Small Brig which he Says belongs to himslf. but which, from his reluctance & neglect in calling on me, and having only a Sea-Letter granted at Norfolk in August last, and no Bill of Sale, nor proof of the property being vested in him (the affidavit at foot not being Signed & his declaration of having purchased the Brig at Liverpool) these circumstances left a doubt whether the Vessel was american property or not.  Mr. Livingston in answer to my Statement of her case of the 4 april says, (under date of the 18th. Ulto.) “So critical is the State of things here at this Moment, that I have had no leisure to reply to your letter, nor even now to consider it fully.  I think under present circumstances it would be most prudent not to refuse your protection to this ship as american, the law not having prescribed the rule by which the property is to be ascertained.  As to the question of tonage it is altogether a municipal regulation and the application must be made to the proper officers for relaxation of the law.  I do not see it one in which, as minister I ought to interfere.  The tonnage designated in the laws of france certainly means tonnage according to french measurement” (this Vessel havg. tobacco, being under 100 Tons) “and it is the business of Merchants to acquaint themselves with the difference.  But what excuse can be offered by an Amn. when his vessel even falls Short of the proper Tonnage by the American admeasurement?  (92.)  What have the french Government to do with the British Tonnage as applied to an Amn Ship?” (being 112 Eng.).  This Vessel measures but 86 french.
					Opinions here are daily fluctuating as to peace or War.  We are told the Troops at Helvoet are disembarked.  The last dates from the US. of 21st. March, a philadelphia paper in whh. Mr. Pichon’s letter of the 11th. the only one brought by a Schooner arrived on the 28 Ulto; I transmitted to the Envoys U. S. Paris.
					It was not expected these vessels would Sail today and I am much hurried beg to apologize for inaccuracies.  With the three bound out, there are now Ten in port viz.

					
						
							Ships Philadelphia—Raser
							}
							for Philada.
							}
							to sail in an hour.
						
						
							Brig Betsy—White
						
						
							Ship Amelia—Palmer 
							for the Downs
						
						
							 "  Columbian Packet—Hunt from Charleston arrived 25th Ulto.
						
						
							 "  Hancock—Skinner—   " Boston
							"
							27 "
						
						
							 "  Mac—Jno. Bryant of Norfolk—London—
							"
							28 "
						
						
							Brig—Jos. Harvey—Love—Philada—
							"
							18 "
						
						
							 "  Nancy & Katy—Cushing—Do.—
							"
							25 "
						
						
							Schooner —Matthews—Do. & Downs
							"
							25 "
						
						
							Brig Minerva—Ford from Liverpool
							"
							24 March
						
					
					under Seizure being under 100 Tons & having Tobacco on board.

					Great preparations are making here to receive the first Consul.  A triumphal Bridge (of Lodi or Arcole) is building in the principal Street and the Exchange painting & the merchants excluded.  The time of the first Consul’s coming is uncertain & some people Say, will not take place if a War ensues.  Several expedients have been resorted to for the raising funds for the intended fête, and the necessary complement not yet raised—this fact fully justifies the statement I had the honor of making in one of my former, Sir, concerning the Antwerpers. Very anxious for your further advices, I have the honor to be, with the highest respect, Sir, your most obedient and very humble Servt.
					
						I Cox Barnet
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
